717 N.W.2d 883 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Abdull Hasan EDGE, Defendant-Appellant.
Docket No. 131075. COA No. 268088.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the March 13, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. Because defendant's application for leave to appeal was timely filed in the Court of Appeals pursuant to MCR 7.205(F)(3), the Court of Appeals erroneously relied on MCR 6.508(D) to deny defendant's application.